Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-5 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. Although the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. at 3227, Alice Corp.  Pty. Ltd. V. CLS Bank International, 134 S. Ct. 2347 (2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012 WL 3037176 (Fed. Circ. 2012) one must look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena and abstract ideas. The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. The recently published USPTO interim guidelines (http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) outline a two part analysis which must be undertaken as it pertains to the concept of an abstract idea.

Part 1 - A determination of whether the claim(s) is/are directed to an abstract idea must be performed.
Examples of abstract ideas include:
o Fundamental economic practices; o Certain methods of organizing human activities; o An idea of itself; and, o Mathematical relationships/formulas.

Part 2 - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as "significantly more" include:
o Improvements in another technology or technical field;
o Improvements in the functioning of the computer itself; 
o Meaningful limitations beyond generally linking the use of an
abstract idea to a particular technological environment.

Non-limiting or non-exclusive examples of limitations which fail to qualify as "significantly more" include:
o Adding the words "apply it" (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer;
o Requiring no more than a generic computer to perform generic
computer functions that are wall-understood, routine and
conventional activities previously known to the industry.

Claims 1-5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Claim 15 is directed towards an apparatus comprising a controller with memory storing coded instructions for operation of the controller. The claims are similar to claims at issue in Bilski v. Kappos, 130 S. Ct. 3218 (2010), and Alice, 134 S. Ct. 2347, which the Supreme Court held were directed to "abstract ideas." For example, the claims are directed to the abstract idea of organizing activities (see claim 1 storing coded instructions to be executed by the controller; and claim 2 organizing data in the form of a transition schedule). The additional elements or combination of elements in the claims such as a processor or memory for operation of the controller, fail to amount to more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (see prior art to Crowe 10,415,557 for example). Viewed as a whole, these additional claim elements recite a generic computer implementation of the covered abstract idea. As was the case in Alice, "the function performed by the computer at each step of the process is '[p]urely conventional." Alice, 134 S. Ct. at 2349. The claims do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, Claims 1-5 are rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd v. CLS Bank International, et al, 134 S. Ct. 2347 (2014).
	The examiner recommends amending the claims to recite a positive pump control based upon the coded instructions/transition schedule.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowe et al (US Patent No. 10,415,557).

Crowe teaches:

limitations from claim 1, an apparatus (FIG. 9-10) comprising: a controller (902, 1040, 1026, 1024, 1306) comprising a processor (1306) and a memory (1306; C. 18 Lines 19-23) storing coded instructions that, when executed by the processor, are for operation of the controller to change a cumulative pumping rate of a plurality of pump units (1010, 1030…) of a pumping system (FIG. 10) by adjusting individual pumping rates of the pump units (C. 17 Lines 34-51 and C. 20 Lines 14-50), including such that each temporary dip or spike of an individual pumping rate of one of the pump units is automatically offset by a predetermined temporary adjustment of an individual pumping rate of another one or more of the pump units to thereby reduce effects of the temporary dip or spike on the cumulative pumping rate of the pump units (see C. 21 Lines 6-47 teaching that individual pumps are controlled via the master controller 1040 to achieve a cumulative hydraulic output, while also being controlled to accommodate pump conditions related to a respective individual pump; see for example C. 23 Lines 10-20 wherein the pumps are prevented from operating at output/power levels exceeding a particular pump’s design. If one pump is offline or is operating at a prescribed lower level, the other pumps will necessarily have to adjust to meet the cumulative hydraulic output);

limitations from claim 15, an apparatus (FIG. 9-10) comprising: a coordinating controller (902, 1040, 1306) capable of communicatively connecting to each pump unit controller (1006, 1026; C. 20 Lines 25-50) of a plurality of pump units (912, 1010, 1030), wherein: each pump unit controller is in communication with at least one of a variable frequency drive, an engine throttle, a gear shifter, a prime mover (802), or a transmission (1312) of the corresponding pump unit; the coordinating controller comprises: a programmable processor (1306) having a memory device (1306; C. 18 Lines 19-23); and an interface circuit (1072; see FIG. 10) connected to an input device (see user input 1070); the programmable processor is operable to process coded instructions from the input device and communicate the coded instructions to the pump unit controllers (C. 20 Lines 60-61 and C. 21 Lines 43-53); the at least one of the variable frequency drive, the engine throttle, the gear shifter, the prime mover, and/or the transmission of each pump unit is responsive to the coded instructions to change a cumulative pumping rate of the pump units (C. 17 Lines 34-51 and C. 20 Lines 14-50); and each temporary dip or spike of an individual pumping rate of one of the pump units is automatically offset by a predetermined temporary adjustment of an individual pumping rate of another one or more of the pump units to thereby reduce effects of the temporary dip or spike on the cumulative pumping rate of the pump units (see C. 21 Lines 6-47 teaching that individual pumps are controlled via the master controller 1040 to achieve a cumulative hydraulic output, while also being controlled to accommodate pump conditions related to a respective individual pump; see for example C. 23 Lines 10-20 wherein the pumps are prevented from operating at output/power levels exceeding a particular pump’s design. If one pump is offline or is operating at a prescribed lower level, the other pumps will necessarily have to adjust to meet the cumulative hydraulic output);



Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims require a rate distribution plan for each individual pump adjustment, and a transition schedule or ordered transition steps for each pump adjustment, the steps ordered by decreasing magnitude of alternating increasing and decreasing adjustments.
The closest prior art to Crowe teaches the control of multiple individual pumps to achieve an accumulative output, and that each pump can be operated at different output levels. However, Crowe is silent as to any ordering of pump adjustments based upon alternating magnitudes of the adjustments or respective pumps.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pettersson (US 7,955,056) teaches a multiple pump control, wherein the order/magnitude of pump changes is based upon an individual pump score related to efficiency of the pump adjustment; Luharuka is silent as to an alternating ordering based on magnitudes.

Luharuka (US 10,514,301)  teaches multiple pump control by operating pumps below capacity and adjusting for a dip in a single pump (C. 6 Lines 38-55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746